MEMORANDUM**
Juan Carlos Avalos appeals his guilty plea conviction and 63-month sentence for *745possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Avalos has filed a brief stating that there are no meritorious issues for review, and a motion to withdraw as counsel of record. Avalos has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no further issues for review. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.